DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "290A" and "290C" have both been used to designate the “rotation shaft.” The specification lists the rotation shaft as item 290C however, this is found in fig. 3 only, but label 290A is on what appears to be a rotation shaft in fig’s 5 and 6. Further, the specification appears to describe a first rotation link as 290A and a second rotation link as 290B, but, the drawings appear to label these as items 292 and 293. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the elevation rod “ascends between the movable part and the rotation shaft,” however, the figures do not show the rod between the movable part and the rotation shaft but rather in the body below the rotation link / shaft. Therefore, it is unclear what is attempting to be claimed here. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Centlivere (US Patent No. 1,632,272) in view of Kuramochi (US Patent No. 3,964,205).
In Reference to Claims 1-3 and 6
 	Centlivere teaches (Claim 1) An action robot comprising: a joint configured to allow a movable part to be rotatably connected to a main body (joint that mounts item 24 to item 25, fig’s 1 and 2 and page 1 lines 68-73); a joint elastic member configured to provide elastic force in a direction in which the joint is unfolded (item 27, note “in a direction in which the joint is unfolded” is broad, folding and unfolding could be either direction); a wire connected to the movable part to pull the movable part in a direction in which the joint is folded (item 26, fig. 2; again note folding direction is relative and broad); a rotation link which is disposed within the main body and to which the wire is connected (item 11, fig. 2), the rotation link rotating about a rotation shaft (pivot shaft of item 11, fig. 2, not separately labeled); an elevation rod configured to [pull] the rotation link upward so that the rotation link rotates (item 12, fig. 2); and a driving source configured to allow the elevation rod to move upward (item 15, fig. 2, allows rod 12 to move both upward and downward), wherein the main body comprises: a first body in which the rotation link is built (upper half of item 4 fig. 2); and a second body [] in which at least a portion of the elevation rod is built (lower half item 4, fig. 2);
(Claim 2) wherein the elevation rod ascends between the movable part and the rotation shaft and [pulls] the rotation link (fig. 2);
(Claim 3) wherein the rotation link comprises: a rotation shaft connection part to which the rotation shaft is connected (corner of item 11 connected to shaft, fig. 2); a first extension part extending from the rotation shaft connection part to the movable part, the first extension part being [pulled] by the elevation rod (top portion of L shape where item 12 is connected, fig. 2); and a second extension part extending from the rotation shaft connection part in a direction in which the second extension part is angled at a predetermined angle with respect to the first extension part (left portion of L shape where item 26 is connected, fig. 2);
(Claim 6) wherein the driving source is disposed below the second body (item 15 is disposed below item 4, fig. 2).
	Centlivere fails to teach the feature of the rod pressing instead of pulling of claims 1-3 and separable portions of the body of claim 1. 
	(Claims 1-3) a rod pressing a link (item 54, fig. 3; pressing item 60);
(Claim 1) a second body which is separably coupled to a first body (items 3 and 14 fig. 1 as well as other separately connected parts of the body).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the operational figure device of Centlivere with the feature of a rod pressing a link as taught by the operational figure device of Kuramochi for the purpose of providing a reliable operational mechanism that can repeatedly be actuated with more complex motion as taught by Kuramochi (column 6 line 60 – column 7 line 42), making the device more reliable, more versatile, and more interesting and attractive to the users. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a rod pressing a link instead of a rod pulling a link merely as a matter of engineering design choice, since, it has been held that mere reversal of parts is an obvious modification and not a patentable advance. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Since the operation of the device would be the same regardless of whether or not the rod pulls the link or presses the link, merely reversing this motion is an obvious modification and is not a patentable advance. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the operational figure device of Centlivere with the feature of separable body parts as taught by the operational figure device of Kuramochi for the purpose of allowing the device to be assembled with additional moving parts as taught by Kuramochi (column 1 line 58 – column 2 line 60), making the device more versatile, and more interesting and attractive to the users. 
	Further, the examiner notes that it has been held that making components of a prior art device integral or separable are obvious matters of engineering design choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Merely making the device in one integral body or multiple connected bodies would yield the same final result, therefore, there is no patentable distinction to making parts of the device separable vs. integral. 

In Reference to Claims 4-5
	The modified device of Centlivere teaches all of claim 1 as discussed above. 
Centlivere fails to teach the features of claims 4 and 5. 
Kuramochi teaches (Claim 4) further comprising a guide part disposed within [a] main body and configured to guide the elevation of [an] elevation rod (items 52 and 53 guide elevation of item 54, fig. 3);
(Claim 5) wherein a hook part protruding or expanded in a radial outward direction of the elevation rod is disposed on the elevation rod (item 58, fig. 3), and a limiter on which the hook part is hooked to restrict an elevation range of the elevation rod is disposed on the guide part (items 52 and 53 limit the motion of the hook part; also note item 58 is hooked to items 52 and 53 via slots 55 and 56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the operational figure device of Centlivere with the feature of a hook part and limiter as taught by the operational figure device of Kuramochi for the purpose of providing a more reliable operational mechanism that is constrained in motion and can repeatedly be reliably actuated as taught by Kuramochi (column 6 line 60 – column 7 line 42), making the device more reliable, and more interesting and attractive to the users.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Centlivere in view of Kuramochi, and further in view of Whitehead (US Patent No. 7,297,042 B2).
In Reference to Claims 7 and 8
The modified device of Centlivere teaches all of claim 1 as discussed above. 
Centlivere fails to teach the features of claims 7 and 8. 
Kuramochi teaches (Claim 7) further comprising: a sub base coupled to the second body (items 40 and 41, fig. 1); and a base module in which the driving source is built (items 2/3, fig. 1 and item 151, fig. 1), the base module being disposed below the sub base to support the sub base (fig. 1);
Whitehead teaches (Claim 8) wherein a first magnet is disposed on one of [a] sub base and [a] base module, and a second magnet or magnetic body which is attracted to the first magnet is disposed on the other of the sub base and the base module (items 12 and 34, fig. 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the operational figure device of Centlivere with the feature of a sub base and a base with a driving unit as taught by the operational figure device of Kuramochi with the purpose of allowing the device to be mounted to an automatic operating element as taught by Kuramochi (summary and column 10 lines 1-19), automating operation of the device, making the device easier to use and more interesting and attractive to the users. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the operational figure device of Centlivere with the feature of a magnetic connection between a base and sub-base as taught by the operational figure device of Whitehead for the purpose of allowing the figure to be easily mounted on a base by use of magnetic attraction as taught by Whitehead (column 3 lines 45-47), making the device easier to use and more attractive to the users. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Centlivere in view of Kuramochi, and further in view of Ogden et al. (US Patent No. 5,870,842).
In Reference to Claims 9 and 10
 	The modified device of Centlivere teaches all of claim 1 as discussed above. 
	Centlivere further teaches (Claim 9) wherein the wire has one end connected to the rotation link and the other end connected to the movable part (item 26, connected to items 11 and 24, fig. 2), [];
 	(Claim 10) wherein the wire is lengthily disposed in a direction in which the wire decreases in height from the one end to the other end (fig. 2, wire is slightly angled).
	Centlivere fails to teach the feature of a wire through hole of claim 9. 
	Ogden teaches (Claim 9) a wire through-hole through which the wire passes is defined in the first body (items 350, fig’s 1 and 9). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the operational figure device of Centlivere with the feature of a wire through hole as taught by the operational figure device of Ogden for the purpose of providing better guidance for the operational wire as taught by Ogden (column 17 lines 41-43), making the device operate more reliably, making the device more attractive to the users. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711